ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. Movant did not file his Rule 24.035 motion within ninety days of his delivery to the department of corrections. Rule 24.-035(b). The motion court dismissed mov-ant’s motion as untimely. Id. The time limits under Rule 24.035(b) are valid, reasonable and mandatory. Day v. State, 770 S.W.2d 692, 695(1] (Mo. banc 1989). Rule 24.035 does not operate as an unconstitutional suspension of the writ of habeas corpus. White v. State, 779 S.W.2d 571, 573(4] (Mo. banc 1989). The findings and conclusions of the motion court are not clearly erroneous. 24.035(j). An extended opinion would serve no jurisprudential purpose. We affirm. Rule 84.16(b).